UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ZURICH AMERICAN INSURANCE COMPANY as
subrogee of DSM HOLDING COMPANY INC.,

                              Plaintiff,
                                                        CIVIL ACTION NO.: 19 Civ. 05781 (ALC) (SLC)
       against
                                                           ORDER SCHEDULING TELEPHONE AND
                                                              SETTLEMENT CONFERENCES
ATLANTIC LOGISTICS SERVICES INC., LANDSTAR
RANGER, INC., and ANCHOR EXPRESS LLC

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       An Initial Conference was held today, March 4, 2020. The parties confirmed that they

plan to consent to proceed before Magistrate Judge and will submit the appropriate form for

approval by the Honorable Andrew L. Carter. The parties confirmed that Defendant Atlantic

Logistics Services Inc has not appeared and will not appear in this case. Plaintiff and Defendant

Anchor Express LLC plan to file a stipulation dismissing their claims and crossclaims against

Defendant Atlantic Logistics Services Inc.

       A Status Telephone Conference is scheduled for Tuesday, June 9, 2020 at 10:00 am. At

the above date and time, Plaintiff’s counsel is directed to call Chambers at (212) 805-0214 with

all parties on the line. All counsel who intend to speak during the call must use a landline or

phone with equivalent quality. On receipt of this order, each party is directed to ensure that all

other parties on the case are aware of the conference date and time. By June 2, 2020, the parties

shall file a joint status report advising as to the status of discovery, any discovery disputes that

require the Court’s attention, and the status of any settlement discussions.
         A Settlement Conference is scheduled before the Honorable Kevin N. Fox on Tuesday,

July 7, 2020 at 10:30 am in Courtroom 228, 40 Foley Square, New York, New York. The parties

must immediately advise Judge Fox if they have a conflict and request a different date. The

parties are directed to review and comply with the Procedures Applicable to Cases Referred for

Settlement to Magistrate Judge Kevin Nathaniel Fox, a copy of which is available on the Court’s

website at

https://nysd.uscourts.gov/sites/default/files/practice_documents/KNF%20revisedsettlementno

v2019a_mtd.pdf.

         The parties are strongly encouraged to engage in good-faith settlement negotiations

before the settlement conference and preferably before the submission to Judge Fox of the pre-

conference letters and attendance acknowledgement forms, which are to be submitted no later

than three business days before the settlement conference, by Thursday, July 2, 2020. Should

the parties resolve the litigation before the conference date, they must notify the Court in writing

immediately.

         The parties are directed to file a status report after the settlement conference.




Dated:          New York, New York
                March 4, 2020

                                                      SO ORDERED


                                               _________________________
                                               SARAH L. CAVE
                                               United States Magistrate Judge




                                                  2
